                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN

JESSICA R. SUND-SUMMERFIELD,

                   Plaintiff,
      v.
                                                       Case No. 18-cv-800-jdp
ANDREW M. SAUL,
Commissioner of Social Security

                   Defendant.


                          JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Jessica R. Sund-Summerfield against defendant Andrew M. Saul,

Commissioner of Social Security reversing the decision of the Commissioner and

remanding this case for further proceedings under sentence four of Section 205 of the

Social Security Act, 42 U.S.C. § 405(g).




      s/ K. Frederickson, Deputy Clerk                            1/28/2020
       Peter Oppeneer, Clerk of Court                                Date
